Exhibit 10.A.4

 

   

LOGO [g85891image002.jpg]

July 6, 2005  

FINANCIAL INNOVATORS

   

THE FINOVA GROUP INC.

   

4800 N. SCOTTSDALE ROAD

   

SCOTTSDALE, AZ 85251-7623

   

TEL 480-636-4800/ 800 7FINOVA

   

INTERNET www.finova.com

 

Dear Richard Ross,

 

This letter restates your severance benefits.

 

Base Severance

 

  1) Base severance - in the event you are involuntarily terminated for reasons
other than cause or performance, you will be eligible to receive severance pay
in a lump sum, less applicable taxes, equal to 4 weeks for each full year of
service prorated for partial years with a minimum of 52 weeks and a maximum of
78 weeks of base salary. As of this writing your severance date is tentatively
set for 12/31/2006. If this does not change due to business needs, your base
severance would be 52.00 weeks.

 

Additional Severance

 

  2) In recognition of your contribution during 2003, in addition to the base
severance pay detailed in (1) above, you were given another 12.70 weeks of
severance.

 

  3) In recognition of your contribution during 2004, in addition to the base
severance pay detailed in (1) and the additional severance detailed in (2)
above, you have been awarded another 16.25 weeks of severance.

 

You may have the opportunity to be awarded additional severance weeks for future
years. Those awards are discretionary and based upon the criticality of your
position and your performance.

 

The total of your base and additional severance weeks may exceed the 78-week
maximum stated in (1) above.

 

Funding for the payment of severance is secured in the FINOVA Severance Trust.

 

Since the task of liquidating the portfolio cannot be forecast precisely, it is
difficult to predict our staffing needs, but every effort will be made to give
you at least 30 days notice of your termination date.

 

COBRA

 

The Company will pay COBRA premiums for medical, dental and vision on your
behalf for a period of time equal to the number of weeks of your base severance
pay (item (1) above), rounded to the next whole month with a minimum of 12
months up to a maximum of 18 months.

 

Page 1 of 3



--------------------------------------------------------------------------------

You must be a participant in the Plans at the time you are terminated and enroll
in COBRA by sending the enrollment material to Aetna COBRA Administration to
receive this benefit. The additional severance weeks granted to you for 2003 and
2004 in items (2) and (3) above will not be eligible for Company paid COBRA
premiums nor will any additional weeks granted in the future through that
program. If your severance date remains as tentatively scheduled at 12/31/2006,
you would be entitled to 12 months of company paid medical, dental and vision.

 

Career Continuation Counseling

 

You will also receive executive career-planning services to help you obtain
future employment. Our outplacement vendor at this time is Lee Hecht Harrison.
You are entitled to their 12-month program. Additional details about the program
benefits will be communicated to you at the time of your severance.

 

Other Severance Benefits

 

Financial/Estate Planning

 

You are eligible for financial/estate planning services for up to 12 months from
your termination date. The Company will reimburse you up to $8,000 for the costs
incurred by you and/or your spouse in connection with financial counseling. The
advice is to be provided by a licensed financial advisor of your choosing. This
service includes, but is not restricted to tax preparation.

 

Exec-U-Care

 

You are eligible to continue your Exec-U-Care services for 12 months from your
termination date. The Exec-U-Care program is used to pay for medical, dental or
vision services not covered by the group health plans up to a total of $5,000
each calendar year. Co-payments, deductibles and any out of pocket costs
associated with dental and doctor visits are covered benefits under this
program. Exclusions and limitations of the program are in the enrollment
information you already have.

 

Executive Physical Exam Benefit

 

You are eligible to be reimbursed up to $3,200 for one annual physical during
the calendar year of your termination and one annual physical during the
calendar year following your termination date. The physical can be arranged
either through your primary care physician or at a medical facility of your
choosing. The physical include a comprehensive physical exam, associated
laboratory work, audiogram, glaucoma screening, resting electrocardiogram, chest
x-ray, treadmill stress test and associated laboratory work, as applicable.

 

Age and Service Benefits

 

Due to the terminations of the Pension Plan on December 31, 2004, you may be
eligible to receive additional severance in connection with the Age and Service
Benefits to be paid under the 401K Savings Plan. We will provide additional
information on those awards, if applicable, at a later date.

 

Page 2 of 3



--------------------------------------------------------------------------------

Resignations and Terminations for Cause or Performance

 

If you voluntarily resign or are terminated for cause or performance at any
time, you are not eligible to receive severance benefits.

 

Nothing in this letter forms a contract of employment for any specific duration
or on any specific terms, and FINOVA retains the right to terminate your
employment at any time.

 

This letter is subject to the terms of applicable policies and the specific
plans relating to the matters noted above, such as FINOVA’s Severance Pay Plan,
Enhanced Severance Plans, the Annual Bonus Plans and the Employee Severance and
Bonus Trusts, which are incorporated by reference. If those policies or plans
conflict with this letter, the terms most beneficial to the employee shall
control.

 

If you have any questions, please feel free to call me at 480-636-6544.

 

Sincerely,

/s/ Susan DeFelice

--------------------------------------------------------------------------------

Susan DeFelice

Vice President – HR & Benefits

 

Employee Acceptance

 

In signing below you are agreeing to the terms of this letter. You are also
acknowledging your understanding that you are not able to voluntarily terminate
employment and still receive any severance payment.

 

/s/ Richard Ross

--------------------------------------------------------------------------------

Richard Ross

Date: July 21, 2005

 

Page 3 of 3